DETAILED ACTION
This Office Action is in response to communication filed on 11/19/2018.  Claims 1 – 20 are being considered on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2018 was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The Specification filed on 11/19/2018 are accepted for examination purpose.

Drawings
The Drawings filed on 11/19/2018 are accepted for examination purpose.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 8-9, 12-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kursun (US 2018/0232508 A1) in view of Jakobsson et al. (US 10,002,242) hereinafter Jakobsson.
As per Claim 1, Kursun teaches an apparatus comprising: a housing arranged to hold a second device (Kursun, Parag. [0038]; “In some examples, systems, devices, apparatus, methods, computer program products, media, and other implementations are provided that include a personalized processing unit, or PPU, which may be housed as a personal independent device, or constitute part of some other system (e. g., integrated on a wearable device, such as smart watches, or smartphones).”); 
one or more sensors (Kursun, Parag. [0052]; “The personalized processing unit may further include one or more biometric sensors configured to measure at least some of the user - related data corresponding to one or more of the plurality of input sources.”), at least partially supported by the housing, operable to continuously collect biometric data of a user (Kursun, Parag. [0040]; “The PPU 100 may be implemented on a personal user device, which may be a smartphone (e. g., as a process or application running on the processor of the smartphone or other type of cellular personal device) or a dedicated token or miniature personal device that can accept or collect biometric data”);
an authentication neural network (Kursun, Parag. [0040]; “The PPU 100 includes one or more 110 a - n neural network units (each of which may be dedicated for a different biometric input), which, in combination with an authentication controller 120 and an anomaly detection engine 130, may be configured to determine whether incoming user data (e. g., currently provided biometric data from some user) corresponds to an authorized user (which may be one of several users enrolled on the PPU.”), [operable to extract from the biometric data a plurality of feature vectors associated with a plurality of identifiable scores]; and
[a decision unit, coupled to the authentication neural network, operable to generate an authentication score as a function of the plurality of identifiability scores and the plurality of feature vectors, determine whether or not the authentication score satisfies an 
Kursun does not expressly teach:
operable to extract from the biometric data a plurality of feature vectors associated with a plurality of identifiable scores;
a decision unit, coupled to the authentication neural network, operable to generate an authentication score as a function of the plurality of identifiability scores and the plurality of feature vectors, determine whether or not the authentication score satisfies an authentication threshold, and gate electronic access to the second device based on whether or not the authentication score satisfies the authentication threshold.
However, Jakobsson teaches:
operable to extract from the biometric data a plurality of feature vectors (Jakobsson, Col. 13, lines 35 – 37; “The biometric template 330 is a data representation of characteristics or features extracted from the biometric input 320.”) associated with a plurality of identifiable scores (Jakobsson, Col. 13, lines 49 – 54; “At stage 208, the biometric authentication module 124 is configured to determine similarity scores. The similarity scores indicate the degree to which the current biometric input differs from or matches the previously stored biometric information (i. e., the biometric template and /or stored biometric input).”);
a decision unit, coupled to the authentication neural network, operable to generate an authentication score as a function of the plurality of identifiability scores and the plurality of feature vectors (Jakobsson, Col. 3, lines 32 – 40; “wherein the first template similarity score criterion corresponds to a first confidence value threshold and the second template similarity score criterion corresponds to a second confidence value threshold, the second confidence value threshold being higher than the first confidence value threshold. The at least one processor may be further configured to determine a plurality of template similarity scores for a plurality of authorized users of the electronic device.”), determine whether or not the authentication score satisfies an authentication threshold, and gate electronic access to the second device based on whether or not the authentication score satisfies the authentication threshold (Jakobsson, Col. 15, line 65 and Col. 16, lines 1 – 11; “The biometric authentication module 124 may be configured to compare the template similarity score and the stored input similarity score to respective predetermined thresholds (e. g., a first template similarity score threshold,   T1, T, a second similarity score threshold , T2, T, and a stored input similarity score threshold, Ts ). The thresholds are predetermined and/or adjusted based on particular security requirements and/or user preferences. The particular security requirements determine the level of confidence that the current biometric input matches the previously stored biometric information that is desired in order to gain access to the electronic device 130.”).
Kursun and Jakobsson are form a similar field of technology.  Prior to the instant application’s effective filling date, there was a need for providing biometric identity and authentication for the authorized user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jakobsson system into Kursun system, with a motivation to provide authentication process that relies on Jakobsson, Col. 1, lines 23 – 27).

As per Claim 4, the combination of Kursun and Jakobsson teaches: the apparatus of claim 1, 
Kursun further teaches: wherein the authentication neural network includes a layer to extract the plurality of feature vectors based on run - time authentication neural network parameters (Kursun, Parag. [0018]; “In some variations, an additional method is provided for neuromorphic processing for an autonomous system. The method includes receiving real-time data from multiple input sources , with each of the multiple input sources respectively associated with one of a plurality of data types, and directing data associated with the plurality of data types to respective processing columns, each of the processing columns comprising a trainable deep neural network engine configured to produce corresponding output.”).

As per Claim 5, the combination of Kursun and Jakobsson teaches: the apparatus of claim 1, wherein the second device includes one or more device sensors to obtain a set of biometric data to be included in the biometric data (Kursun, [0089]; “FIG. 9 is a schematic diagram of an example device 900, which may be similar to, and be configured to have a functionality similar to that of, the PPU 100 of FIG. 1, the system 600 of FIG. 6, or any other device or system in communication with a device such as the PPU 100 or the system 600, or that is otherwise used in conjunction with the systems 100 or 600”.  Parag. [0093]; “one or more sensors 912 may be coupled to a processor 910 to provide data that includes relative movement and / or orientation information, biometric data information, image and audio data, and other types of data.”), and communicates the set of biometric data through a communication interface of the apparatus (Jakobsson, Col. 11, lines 59 – 64; “In an embodiment, the communications module 160 may receive the biometric input information from the biometric input module 122 and send the biometric input information to the biometric authentication module 117 of the server 110 via the network 102.”).

As per Claim 8, the combination of Kursun and Jakobsson teaches the apparatus of claim 1, and Kursun further teaches wherein the second device includes: a display to present candidate features to a user for selection (Kursun, Parag. [0097]; “A user interface, be it an audiovisual interface (e. g., a display and speakers) of a smartphone, a tablet - based device, or some other type of interface (visual - only, audio only, tactile, etc.), are configured to provide status data, alert data, and so on, to a user using the particular device 900. The microphone/speaker 952 provides for voice communication functionality (and may also be a source of input biometric data), the keypad 954 includes suitable buttons for user input (which may also serve to provide input biometric data), the display 956 includes any suitable display, such as, for example, a backlit LCD display, and may further include a touch screen display for additional user input modes.”), wherein sensors on at least one of the second device or the apparatus are capable of detecting the Kursun, Parag. [0053]; “The various sensors can measure, sense, or otherwise acquire data that may be representative of biometric characteristics of a user (e. g., the facial features of the user, the voice of the user, walking pattern (gait) of the user, etc.)”); and
one or more input devices to obtain a set of user-selected features from the candidate features (Kursun, Parag. [0054]; “For example , if the neural network 110a is configured to process facial image data for the user , image data streams obtained from a camera in communication with the PPU ( whether from an on - board camera or a remote camera in communication with the PPU ) , that is determined to correspond to facial features may be stored at the memory 112a associated with the neural network unit 110a.”), wherein the set of user-selected features is communicated to the apparatus via a communication interface of the apparatus. (Kursun, Parag. [0062]; “Thus, a remote device that requires an authentication signal in order to run a specific computation, process an access - restricted data record, or handle a communication, generates and transmits to a PPU device (such as the PPU illustrated in FIG. 1), via a wired communication link or a wireless communication link, a request for an authentication signal (at block 402 of FIG. 4).”  [0089]; “FIG. 9 is a schematic diagram of an example device 900, which may be similar to, and be configured to have a functionality similar to that of, the PPU 100 of FIG. 1, the system 600 of FIG. 6, or any other device or system in communication with a device such as the PPU 100 or the system 600, or that is otherwise used in conjunction with the systems 100 or 600”.).

9, the combination of Kursun and Jakobsson teaches the apparatus of claim 1, 
Kursun further teaches: wherein the authentication neural network receives run - time authentication neural network parameters from a remote server (Kursun, Parag. [0018]; “The method includes receiving real-time data from multiple input sources, with each of the multiple input sources respectively associated with one of a plurality of data types, and directing data associated with the plurality of data types to respective processing columns, each of the processing columns comprising a trainable deep neural network engine configured to produce corresponding output.”) through a communication interface of the apparatus (Kursun, Parag. [0076]; “some of the data streams may be local sensors that collect real - time data (e. g., motion data, location data, image and audio data and so , or alternatively may be remote sensor devices, deployed over a large area, configured to communicate the data streams to the system 600 via wired or wireless communication channels.” [0089]; “FIG. 9 is a schematic diagram of an example device 900, which may be similar to, and be configured to have a functionality similar to that of, the PPU 100 of FIG. 1, the system 600 of FIG. 6, or any other device or system in communication with a device such as the PPU 100 or the system 600, or that is otherwise used in conjunction with the systems 100 or 600”.).




12, Kursun teaches a method comprising: (Kursun, Parag. [0005]; “Embodiments of the method may include at least some of the features described in the present disclosure, including one or more of the following features.”) at a controller of an apparatus holding a personal communication device: obtaining biometric data of a user (Kursun, Parag. [0007]; “Obtaining the user - related data comprises obtaining the user - related data via one or more of, for example, a wearable device, a mobile device, and / or a remote wireless device. The user - related data may include one or more of, for example, user - related biometric data, user - related physiological data, user - related behavioral data, and / or user related location data.”); 
extracting from the biometric data a plurality of feature vectors (Jakobsson, Col. 13, lines 35 – 37; “The biometric template 330 is a data representation of characteristics or features extracted from the biometric input 320.”) associated with a plurality of identifiable scores (Jakobsson, Col. 13, lines 49–54; “At stage 208, the biometric authentication module 124 is configured to determine similarity scores. The similarity scores indicate the degree to which the current biometric input differs from or matches the previously stored biometric information (i. e., the biometric template and /or stored biometric input).”); 
generating an authentication score as a function of the plurality of identifiability scores and the plurality of feature vectors (Jakobsson, Col. 3, lines 32 – 40; “wherein the first template similarity score criterion corresponds to a first confidence value threshold and the second template similarity score criterion corresponds s to a second confidence value threshold, the second confidence value threshold being higher than the first confidence value threshold. The at least one processor may be further configured to determine a plurality of template similarity scores for a plurality of authorized users of the electronic device.”); 
determining whether or not the authentication score satisfies an authentication threshold; and gating electronic access to the second device based on whether or not the authentication score satisfies the authentication threshold (Jakobsson, Col. 15, line 65 and Col. 16, lines 1 – 11; “The biometric authentication module 124 may be configured to compare the template similarity score and the stored input similarity score to respective predetermined thresholds (e. g., a first template similarity score threshold,   T1, T, a second similarity score threshold , T2, T, and a stored input similarity score threshold, Ts). The thresholds are predetermined and / or adjusted based on particular security requirements and / or user preferences. The particular security requirements determine the level of confidence that the current biometric input matches the previously stored biometric information that is desired in order to gain access to the electronic device 130.”).
Kursun and Jakobsson are form a similar field of technology.  Prior to the instant application’s effective filling date, there was a need for providing biometric identity and authentication for the authorized user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jakobsson system into Kursun system, with a motivation to provide authentication process that relies on matching the biometric information submitted by the user with a previously established and Jakobsson, Col. 1, lines 23 – 27).

As per Claim 13, the combination of Kursun and Jakobsson teaches the method of claim 12, and Kursun further teaches the method further comprising extracting the plurality of feature vectors based on run-time authentication neural network parameters (Kursun, Parag. [0018]; “In some variations, an additional method is provided for neuromorphic processing for an autonomous system. The method includes receiving real - time data from multiple input sources , with each of the multiple input sources respectively associated with one of a plurality of data types, and directing data associated with the plurality of data types to respective processing columns, each of the processing columns comprising a trainable deep neural network engine configured to produce corresponding output.”).      

As per Claim 17, the combination of Kursun and Jakobsson teaches the method of claim 12.  Kursun further teaches causing the personal communication device to present candidate features to a user for selection (Kursun, Parag. [0097]; “A user interface, be it an audiovisual interface (e. g., a display and speakers) of a smartphone, a tablet - based device, or some other type of interface (visual - only, audio only, tactile, etc.), are configured to provide status data, alert data, and so on, to a user using the particular device 900. The microphone/speaker 952 provides for voice communication functionality (and may also be a source of input biometric data), the keypad 954 includes suitable buttons for user input (which may also serve to provide input biometric data), the display 956 includes any suitable display, such as, for example, a backlit LCD display, and may further include a touch screen display for additional user input modes.”), wherein sensors on at least one of the personal communication device or the apparatus are capable of detecting the candidate features (Kursun, Parag. [0053]; “The various sensors can measure, sense, or otherwise acquire data that may be representative of biometric characteristics of a user (e. g., the facial features of the user, the voice of the user, walking pattern (gait) of the user, etc.)”); and
 receiving from the personal communication device a set of user-selected features obtained from the candidate features (Kursun, Parag. [0062] and [0089]; “Thus, a remote device that requires an authentication signal in order to run a specific computation, process an access - restricted data record, or handle a communication, generates and transmits to a PPU device (such as the PPU illustrated in FIG. 1), via a wired communication link or a wireless communication link, a request for an authentication signal (at block 402 of FIG. 4).”) (“FIG. 9 is a schematic diagram of an example device 900, which may be similar to, and be configured to have a functionality similar to that of, the PPU 100 of FIG. 1, the system 600 of FIG. 6, or any other device or system in communication with a device such as the PPU 100 or the system 600, or that is otherwise used in conjunction with the systems 100 or 600”.).

As per Claim 18, the combination of Kursun and Jakobsson teaches the method of claim 12, Kursun further teaches: further comprising receiving run-time authentication Kursun, Parag. [0018]; “The method includes receiving real - time data from multiple input sources, with each of the multiple input sources respectively associated with one of a plurality of data types, and directing data associated with the plurality of data types to respective processing columns, each of the processing columns comprising a trainable deep neural network engine configured to produce corresponding output.”) through a communication interface of the apparatus (Kursun, Parag. [0076] and [0089]; “some of the data streams may be local sensors that collect real - time data (e. g., motion data, location data, image and audio data and so , or alternatively may be remote sensor devices, deployed over a large area, configured to communicate the data streams to the system 600 via wired or wireless communication channels.”)  (“FIG. 9 is a schematic diagram of an example device 900, which may be similar to, and be configured to have a functionality similar to that of, the PPU 100 of FIG. 1, the system 600 of FIG. 6, or any other device or system in communication with a device such as the PPU 100 or the system 600, or that is otherwise used in conjunction with the systems 100 or 600”.).


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kursun (US 2018/0232508 A1) in view of Jakobsson et al. (US 10,002,242) hereinafter Jakobsson and in further view of Shay et al. (US 2017/0119318) hereinafter Shay.
As per Claim 2, the combination of Kursun and Jakobsson teaches the apparatus of claim 1 [further comprising a plurality of conditioning units, coupled to the one or more 
The combination of Kursun and Jakobsson does not expressly teaches:
a plurality of conditioning units, coupled to the one or more sensors operable to condition the biometric data to remove outliers and normalize the biometric data.
However, Shay teaches:
the apparatus further comprising a plurality of conditioning units (Shay, Parag. [0037]; “The RF sensor device 110 preferably includes one or more antennas 112 (e.g., transmit antenna 114, receive antenna 116, etc.), but can additionally or alternatively include one or more signal modification modules 120 and/or conditioning modules 140.”), coupled to the one or more sensors (Shay, Parag. [0089]; “Any component of the conditioning module 140 can be coupled to any other component of the conditioning module 140 (e.g., where the output of a component feeds into another component as an input) and/or component of the RF system 105.”), operable to condition the biometric data to remove outliers and normalize the biometric data (Shay, Parag. [0089]; “The system 100 can additionally or alternatively include a conditioning module 140 functioning to condition one or more signal datasets (e.g., a reflected signal dataset, a delayed signal dataset, a phase detected signal dataset, etc.) to generate a conditioned signal dataset for downstream processing by a processing and control system 150 in generating biometric measurement results (e.g., cardiovascular parameters). The conditioning module 140 can include any one or more of an amplification module 144, a filtering module 146, a converter module 148 (e.g., analog-to-digital, digital-to-analog, etc.), a normalization module, a noise reduction module, a smoothing module, a model fitting module, a transformation module, and/or any other suitable conditioning module 140”).
Kursun, Jakobsson and Shay are form a similar field of technology.  Prior to the instant application’s effective filling date, there was a need for providing biometric identity and authentication for the authorized user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shay system into Kursun-Jakobsson system, with a motivation to provide an embodiment of a user can include a radio frequency (RF) sensor device operable to transmit incident signals (e.g., pulse signals) towards the user, and to receive reflected signals (e.g., pulse signals) for generating a reflected signal dataset; a signal modification module operable to modify the reflected signal dataset; and a processing and control system communicably coupled to the signal modification module, the processing and control system operable to generate a biometric measurement result for the user based on the modified reflected signal dataset. (Shay, Parag. [0026]).

As per Claim 3, the combination of Kursun, Jakobsson and Shay teaches the apparatus of claim 2, Kursun further teaches, wherein the authentication neural network includes an input layer to receive the biometric data (Kursun, Parag. [0044]; “FIG. 2 provides an example of an initial neural network 210 with one input, two sets of two hidden layers, and one output neurons.”)(Parag. [0014]; “neural network units to receive respective ones of multiple authentication data streams”) from the plurality of Shay, Parag. [0037]; “The RF sensor device 110 preferably includes one or more antennas 112 (e.g., transmit antenna 114, receive antenna 116, etc.), but can additionally or alternatively include one or more signal modification modules 120 and/or conditioning modules 140.”).
Kursun, Jakobsson and Shay are form a similar field of technology.  Prior to the instant application’s effective filling date, there was a need for providing biometric identity and authentication for the authorized user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shay system into Kursun-Jakobsson system, with a motivation to provide an embodiment of a user can include a radio frequency (RF) sensor device operable to transmit incident signals (e.g., pulse signals) towards the user, and to receive reflected signals (e.g., pulse signals) for generating a reflected signal dataset; a signal modification module operable to modify the reflected signal dataset; and a processing and control system communicably coupled to the signal modification module, the processing and control system operable to generate a biometric measurement result for the user based on the modified reflected signal dataset. (Shay, Parag. [0026]).

Claims 6-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kursun (US 2018/0232508 A1) in view of Jakobsson et al. (US 10,002,242) hereinafter Jakobsson and in further view of Streit (US 2018/0330179). 

Kursun further teaches: the apparatus further comprising a communication device at least partially supported by the housing (Kursun, Parag. [0038] and [0089]; “In some examples, systems, devices, apparatus, methods, computer program products, media, and other implementations are provided that include a personalized processing unit, or PPU, which may be housed as a personal independent device, or constitute part of some other system (e. g., integrated on a wearable device, such as smart watches, or smartphones).”)  (“FIG. 9 is a schematic diagram of an example device 900, which may be similar to, and be configured to have a functionality similar to that of, the PPU 100 of FIG. 1, the system 600 of FIG. 6, or any other device or system in communication with a device such as the PPU 100 or the system 600, or that is otherwise used in conjunction with the systems 100 or 600”.), 
[operable to: send the biometric data to a remote neural network through a secure channel];
[receive feature vectors extracted by the remote neural network]; and
[forward the feature vectors extracted by the remote neural network to the decision unit for comparison].
The combination of Kursun and Jakobsson does not expressly teaches:
send the biometric data to a remote neural network through a secure channel; 
receive feature vectors extracted by the remote neural network; and

However, Streit teaches:
send the biometric data to a remote neural network (Streit, Parag. [0005]; “the current biometric vector is provided to the neural network.”) through a secure channel (Streit, Parag. [0004]; “Transport-level encryption technology provides relatively strong protection of transmission of various types of data, including biometric data, and supports confidentiality, assurance, and non - repudiation requirements. Standards, such as IEEE 2410 - 2016, provide for protection from an adversary listening in on communication, and provide detailed mechanisms to authenticate based on a pre-enrolled device and a previous identity, including by storing a biometric in encrypted form.”); 
receive feature vectors extracted by the remote neural network; and forward the feature vectors extracted by the remote neural network to the decision unit for comparison (Streit, Parag. [0068]; “Furthermore, the resultant encrypted, Euclidean - measurable feature vectors ( EMFVS ) from the neural network can later be used in a classification algorithm to receive a scalar value that can be compared to the feature vectors from other biometrics.”).
Kursun, Jakobsson and Streit are form a similar field of technology.  Prior to the instant application’s effective filling date, there was a need for providing biometric identity and authentication for the authorized user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Streit system into Kursun-Jakobsson system, with a motivation to provide computer implemented systems and methods for a current biometric vector representing the encrypted biometric input record received from a mobile computing device over a data communication network, and the current biometric vector is provided to the neural network. (Streit, Parag. [0005])

As per Claim 7, the combination of Kursun, Jakobsson and Streit teaches the apparatus of claim 6.  Jakobsson further teaches, wherein the decision unit includes: a comparator to compare the feature vectors with the plurality of feature vectors to derive a difference between the feature vectors and the plurality of feature vectors (Jakobsson, Col. 15, lines 49 – 52; “The fingerprint vector is compared with the plurality of generic vectors in the fourth level of the generic hierarchy and it is determined whether one of the generic grid patterns is a possible match.”);
an evaluator to determine the authentication score based on the input and to provide an indication of whether the authentication score is stable based on the difference (Jackobsson Col.2, lines 23 – 37; “the method may include determining the one or more template similarity scores by determining a similarity between the current biometric input and one or more previously stored biometric templates and, if the at least one template similarity score satisfies the first template similarity score criterion, then authenticating a user of the electronic device based on one template similarity score of the one or more template similarity scores satisfying a second template similarity score criterion, wherein the first template similarity score criterion corresponds to a first confidence value threshold and the second template similarity score criterion corresponds to a second confidence value threshold, the second confidence value threshold being higher than the first confidence value threshold.”).

As per Claim 14, the combination of Kursun and Jakobsson teaches the method of claim 12, [further comprising receiving a set of biometric data] to be included in the biometric data from the personal communication device (Jakobsson, Col. 7, lines 9 – 17; “A current biometric input is received at an electronic device. Based on the current biometric input and previously stored biometric information, similarity scores for the current biometric input are determined.”).
The combination of Kursun and Jakobsson does not expressly teaches:
receiving a set of biometric data.
However, Streit teaches:
receiving a set of biometric data (Streit, Parag. [0004]; “sending and receiving encrypted biometric data, as compared to an existing encrypted biometric sample.”)
Kursun, Jakobsson and Streit are form a similar field of technology.  Prior to the instant application’s effective filling date, there was a need for providing biometric identity and authentication for the authorized user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Streit system into Kursun-Jakobsson system, with a motivation to provide computer implemented systems and methods for a current biometric vector representing the encrypted biometric input Streit, Parag. [0005])

As per Claim 15, the combination of Kursun and Jakobsson teaches the method of claim 12 further comprising:
[sending the biometric data to a remote neural network through a secure channel];
[receiving feature vectors extracted by the remote neural network]; and
[forwarding the feature vectors extracted by the remote neural network for comparison].
The combination of Kursun and Jakobsson does not expressly teaches:
sending the biometric data to a remote neural network through a secure channel;
receiving feature vectors extracted by the remote neural network;
and forwarding the feature vectors extracted by the remote neural network for comparison.
However, Streit teaches:
sending the biometric data to a remote neural network (Streit, Parag. [0005]; “the current biometric vector is provided to the neural network.”) through a secure channel (Streit, Parag. [0004]; “Transport-level encryption technology provides relatively strong protection of transmission of various types of data, including biometric data, and supports confidentiality, assurance, and non - repudiation requirements. Standards, such as IEEE 2410 - 2016, provide for protection from an adversary listening in on communication, and provide detailed mechanisms to authenticate based on a pre-enrolled device and a previous identity, including by storing a biometric in encrypted form.”); 
receiving feature vectors extracted by the remote neural network; and forwarding the feature vectors extracted by the remote neural network for comparison (Streit, Parag. [0068]; “Furthermore, the resultant encrypted, Euclidean - measurable feature vectors ( EMFVS ) from the neural network can later be used in a classification algorithm to receive a scalar value that can be compared to the feature vectors from other biometrics.”).
Kursun, Jakobsson and Streit are form a similar field of technology.  Prior to the instant application’s effective filling date, there was a need for providing biometric identity and authentication for the authorized user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Streit system into Kursun-Jakobsson system, with a motivation to provide computer implemented systems and methods for a current biometric vector representing the encrypted biometric input record received from a mobile computing device over a data communication network, and the current biometric vector is provided to the neural network. (Streit, Parag. [0005])

As per Claim 16, the combination of Kursun, Jakobsson and Streit teaches the method of claim 15, Jakobsson teaches, further comprising: comparing the feature vectors with the plurality of feature vectors to derive a difference between the feature vectors and the plurality of feature vectors (Jakobsson, Col. 15, lines 49 – 52; “The fingerprint vector is compared with the plurality of generic vectors in the fourth level of the generic hierarchy and it is determined whether one of the generic grid patterns is a possible match.”);
determining the authentication score based on the input; and providing an indication of whether the authentication score is stable based on the difference. (Jakobsson Col.2, lines 23 – 37; “the method may include determining the one or more template similarity scores by determining a similarity between the current biometric input and one or more previously stored biometric templates and, if the at least one template similarity score satisfies the first template similarity score criterion, then authenticating a user of the electronic device based on one template similarity score of the one or more template similarity scores satisfying a second template similarity score criterion, wherein the first template similarity score criterion corresponds to a first confidence value threshold and the second template similarity score criterion corresponds to a second confidence value threshold, the second confidence value threshold being higher than the first confidence value threshold.”).


Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kursun (US 2018/0232508 A1) in view of Jakobsson et al. (US 10,002,242) hereinafter Jakobsson and in further view of Hattori et al. (US 2012/0207299) hereinafter Hattori.
As per Claim 10, the combination of Kursun and Jakobsson teaches the apparatus of claim 1 further comprising

The combination of Kursun and Jakobsson does not expressly teaches:
a key generator to derive an authentication key from the plurality of feature vectors and provide the authentication key to the decision unit for generating the authentication score as the function of the plurality of identifiability scores and the authentication key.
However, Hattori teaches:
a key generator to derive an authentication key from the plurality of feature vectors and provide the authentication key to the decision unit for generating the authentication score as the function of the plurality of identifiability scores and the authentication key. (Hattori, Abstract; “A certification device 101 encrypts a feature vector for registration by using a random number and a public key which is set to correspond to a secret key in a decryption device 103. The encrypted feature vector for registration is registered in an authentication device 102. In authentication, the certification device encrypts a feature vector for authentication by using the public key and a random number. With the two encrypted feature vectors being kept encrypted, the authentication device generates encrypted similarity degree information from which the decryption device can derive the similarity degree between the two feature vectors by a decryption process using the secret key. The decryption device 103 decrypts the encrypted similarity degree information to derive the similarity degree of the plaintext. The authentication device 102, if the similarity degree is equal to or larger than a threshold, determines that the user is the correct user.”).
 Kursun, Jakobsson and Hattori are form a similar field of technology.  Prior to the instant application’s effective filling date, there was a need for providing biometric identity and authentication for the authorized user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hattori system into Kursun-Jakobsson system, with a motivation to provide an encrypted similarity degree generating part which performs computation on the encrypted first data and the encrypted second data by using the public key stored in the public key storage part and the random number generated by the random number generating part, and generates, as encrypted similarity degree information, encrypted information from which a similarity degree between the first data and the second data can be derived by a decryption process using a secret key generated to correspond to the public key, with the encrypted first data and the encrypted second data being kept encrypted. (Hattori, Parag. [0051]).

As per Claim 19, the combination of Kursun and Jakobsson teaches the method of claim 12, further comprising:
[deriving an authentication key from the plurality of feature vectors];
[and generating the authentication score as the function of the plurality of identifiability scores and the authentication key].


deriving an authentication key from the plurality of feature vectors; and
generating the authentication score as the function of the plurality of identifiability scores and the authentication key.
However, Hattori teaches:
deriving an authentication key from the plurality of feature vectors; and generating the authentication score as the function of the plurality of identifiability scores and the authentication key (Hattori, Abstract; “A certification device 101 encrypts a feature vector for registration by using a random number and a public key which is set to correspond to a secret key in a decryption device 103. The encrypted feature vector for registration is registered in an authentication device 102. In authentication, the certification device encrypts a feature vector for authentication by using the public key and a random number. With the two encrypted feature vectors being kept encrypted, the authentication device generates encrypted similarity degree information from which the decryption device can derive the similarity degree between the two feature vectors by a decryption process using the secret key. The decryption device 103 decrypts the encrypted similarity degree information to derive the similarity degree of the plaintext. The authentication device 102, if the similarity degree is equal to or larger than a threshold, determines that the user is the correct user.”).
Kursun, Jakobsson and Hattori are form a similar field of technology.  Prior to the instant application’s effective filling date, there was a need for providing biometric identity and authentication for the authorized user.
 to combine the teachings of Hattori system into Kursun-Jakobsson system, with a motivation to provide an encrypted similarity degree generating part which performs computation on the encrypted first data and the encrypted second data by using the public key stored in the public key storage part and the random number generated by the random number generating part, and generates, as encrypted similarity degree information, encrypted information from which a similarity degree between the first data and the second data can be derived by a decryption process using a secret key generated to correspond to the public key, with the encrypted first data and the encrypted second data being kept encrypted. (Hattori, Parag. [0051]).


Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kursun (US 2018/0232508 A1) in view of Jakobsson et al. (US 10,002,242) hereinafter Jakobsson and in further view of Sprague et al. (US 2015/0089568 A1) hereinafter Sprague.
As per Claim 11, the combination of Kursun and Jakobsson teaches the apparatus of claim 1 further comprising:
[a secure storage to store an identifier of the apparatus, wherein the decision unit retrieves the identifier from the secure storage and] generates the authentication score as the function of the plurality of identifiability scores (Jakobsson, Col. 3, lines 32 – 40; “wherein the first template similarity score criterion corresponds to a first confidence value threshold and the second template similarity score criterion corresponds s to a second confidence value threshold, the second confidence value threshold being higher than the first confidence value threshold. The at least one processor may be further configured to determine a plurality of template similarity scores for a plurality of authorized users of the electronic device.”), the plurality of feature vectors (Jakobsson, Col. 13, lines 35 – 37; “The biometric template 330 is a data representation of characteristics or features extracted from the biometric input 320.”), [and the identifier].
The combination of Kursun and Jakobsson does not expressly teaches:
a secure storage to store an identifier of the apparatus, wherein the decision unit retrieves the identifier from the secure storage and [generates the authentication score as the function of the plurality of identifiability scores, the plurality of feature vectors], and the identifier.
However, Sprague teaches:
a secure storage to store an identifier of the apparatus (Sprague, Parag. [0114]; “In one embodiment, the process 252 may assign a multitude of identifiers to the device 150. For example, if the device includes a trusted platform module chip, the process 252 assigns an identifier that is anonymous and stores the ID in the trusted platform module chip. The ID is also stored at the device identity server 190.”), wherein the decision unit retrieves the identifier from the secure storage (Sprague, Parag. [0092]; “such as a matching device ID is extracted from a trusted platform module on the device.”) and [generates the authentication score as the function of the plurality of identifiability scores, the plurality of feature vectors], and the identifier for determining/generating the trust (i.e., Sprague, Parag. [0113]; “Preferably, at 256 the process 252 assigns a device ID to each registered trusted device.  Parg. [0021] an ID may be assigned and assigned a trust score computation for the reliability of that device ID”).
Kursun, Jakobsson, and Sprague are form a similar field of technology.  Prior to the instant application’s effective filling date, there was a need for providing biometric identity and authentication for the authorized user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sprague system into Kursun-Jakobsson system, with a motivation to provide online device identification services, which allow users to control their respective identification processes for a multitude of third party online service providers. In this way, the user may only need to configure identification factors once (Sprague, Parag. [0017]).

As per Claim 20, the combination of Kursun and Jakobsson teaches the method of claim 12, [further comprising: retrieving the identifier from a secure storage of the apparatus]; and generating the authentication score as the function of the plurality of identifiability scores (Jakobsson, Col. 3, lines 32 – 40; “wherein the first template similarity score criterion corresponds to a first confidence value threshold and the second template similarity score criterion corresponds s to a second confidence value threshold, the second confidence value threshold being higher than the first confidence value threshold. The at least one processor may be further configured to determine a plurality of template similarity scores for a plurality of authorized users of the electronic device.”) , the plurality Jakobsson, Col. 13, lines 35 – 37; “The biometric template 330 is a data representation of characteristics or features extracted from the biometric input 320.”), [and the identifier].
The combination of Kursun and Jakobsson does not expressly teaches:
retrieving the identifier from a secure storage of the apparatus; [and generating the authentication score as the function of the plurality of identifiability scores, the plurality of feature vectors], and the identifier.
However, Sprague teaches:
retrieving the identifier from a secure storage of the apparatus(Sprague, Parag. [0114]; “In one embodiment, the process 252 may assign a multitude of identifiers to the device 150. For example, if the device includes a trusted platform module chip, the process 252 assigns an identifier that is anonymous and stores the ID in the trusted platform module chip. The ID is also stored at the device identity server 190.”); and [generating the authentication score as the function of the plurality of identifiability scores, the plurality of feature vectors], and the identifier for determining/generating the trust (i.e., authentication score) score (Sprague, Parag. [0113]; “Preferably, at 256 the process 252 assigns a device ID to each registered trusted device.  Parg. [0021] an ID may be assigned and assigned a trust score computation for the reliability of that device ID”).
Kursun, Jakobsson, and Sprague are form a similar field of technology.  Prior to the instant application’s effective filling date, there was a need for providing biometric identity and authentication for the authorized user.
 to combine the teachings of Sprague system into Kursun-Jakobsson system, with a motivation to provide online device identification services, which allow users to control their respective identification processes for a multitude of third party online service providers. In this way, the user may only need to configure identification factors once (Sprague, Parag. [0017]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang, C. – US 2016/0183812A1: relates to biometric authentication apparatus and method. The biometric authentication apparatus may obtain at least two types of biosignals, extract a same type of physiological features from each of the biosignals, and determine whether the biosignals are generated from a same living body based on the extracted same type of physiological features.
Ziraknejad, S. – US 9,430,629: relates to methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for receiving an enrollment biometric identifier of a user. Determining a matching threshold based on a characteristic of the enrollment biometric identifier of the user. Storing the matching threshold in an enrollment profile for the use in association with the enrollment biometric identifier.
Fadell, A. – US 2009/0083847: relates to an electronic device with an embedded authentication system for restricting access to device resources. The authentication system may include one or more sensors operative to detect biometric information of a user.
Baughman, A. – US 2012/0014520: relates to a system, method and program product for generating a private key. A system is disclosed that includes a signal acquisition system for obtaining biometric input from a user and encoding the biometric input into an acquired biometric.
Kim, K. – US 2006/0106571: relates to a biometric apparatus and a method thereof using biosignals are provided. The apparatus includes an ADC, a periodic signal extractor, a template storing portion, a comparator.
Pathangay, V. – US 2016/0132669: related, in general to system and method for authenticating a user, and more particularly, but not exclusively to authentication using biometric data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX D CARRASQUILLO whose telephone number is (571)270-5045.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.C./Examiner, Art Unit 2498 

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498